Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00639-CV

                                       Paul COOK, et al.,
                                           Appellants

                                                v.

                            CHICAGO TITLE OF TEXAS LLC,
                                      Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV01277
                          Honorable J. Frank Davis, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee. Costs of this appeal are taxed against appellant.

       SIGNED December 7, 2022.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice